                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 EVELYN ROMÁN HUERTAS,

          Plaintiff,

              v.                               CIVIL NO. 18-1807 (RAM)
 HOSPITAL EPISCOPAL SAN LUCAS
 GUAYAMA, et al.,

          Defendants



                               OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court are Hospital Episcopal San Lucas

Guayama, Inc.’s Motion to Dismiss (Docket No. 6) and Dr. Edward

Hernández-Ramírez’s Motion Requesting Abstention from Exercising

Jurisdiction.       (Docket    No.    27).     Simply    stated,   co-defendants

request that this Court abstain from considering this medical

malpractice    action       because   plaintiff     Evelyn    Román-Huertas      is

currently litigating identical claims and allegations in a pending

state court action. After reviewing the parties’ arguments, the

documents on record and the applicable law, the Court hereby GRANTS

Defendants’ requests for abstention pursuant to the Colorado River

doctrine.

                                 I. BACKGROUND

     On     June     14,    2015,     Evelyn     Roman-Huertas      (“Roman”     or

“Plaintiff”)       sued    Hospital   Episcopal    San    Lucas    Guayama,    Inc.
Civil No. 18-1807 (RAM)                                                         2


(“HSL” or the “Hospital”), Dr. Luis Miranda Iglesias, and other

unnamed Defendants for medical malpractice in the Superior Court

of Puerto Rico, Guayama Part (“state court”), Civil No. GDP-2015-

0081(307). (Docket No. 39-1). At the time, Roman was a resident of

Guayama. Id. at 1.

      Almost    three    (3)   years   later,    on    June    11,   2018,   Roman

requested leave to amend the complaint and substitute two unknown

parties for Dr. Edward Hernández-Ramírez (“Dr. Hernández”) and Dr.

José Angleró-Ramos. (Docket No. 39-2 at 2). According to the

Amended Complaint, Roman remained a resident of Guayama. Id. at 5.

      Plaintiff then filed her Second Amended Complaint in state

court on October 15, 2018, in which she substituted Dr. José

Angleró-Ramos for Dr. Ives [sic] Rivera-Hernández. (Docket No. 39-

3). In her Second Amended Complaint, Plaintiff indicated for the

first time that she was a resident of Orlando, Florida. Id. at 1.

      On October 26, 2018, Roman filed in federal court the present

medical malpractice action pursuant to Articles 1802 and 1803 of

the Puerto Rico Civil Code, P.R. Laws Ann. tit. 31, §§ 5141-5142,

against HSL, Dr. Edward Hernandez, Dr. Ives [sic] Rivera Hernández

and   other    unnamed    defendants,    i.e.    the    applicable     insurance

companies, the physicians’ spouses and their conjugal partnerships

(collectively,     “Defendants”).      (Docket    No.    1).    In   her   federal

Complaint, Roman asserts that “[t]his case is not time barred

because either it was timely filed first before the Superior Court
Civil No. 18-1807 (RAM)                                                   3


of Puerto Rico, Guayama Part, under Civil No. GDP-2015-0081 (307)

or because the identity of one or more of the Defendants was

recently discovered.” Id. at 1 (emphasis added).

     On   November   15,    2018,   Dr.   Edward   Hernández-Ramírez    (Dr.

Hernández) moved for dismissal of the state court case, claiming

that the allegations against him were time-barred because he was

not an unknown party at the time the Complaint was originally filed

in state court. (Docket No. 39-4 at 1-2).

     Subsequently, Plaintiff requested the voluntary dismissal of

her Second Amended Complaint before the state court. (Docket Nos.

10 ¶ 7; 27 ¶ 6). Co-defendants Dr. Hernández and HSL filed separate

motions   in   opposition    to     Plaintiff’s    request   for   voluntary

dismissal of her state action. (Docket No. 39-5 ¶ 2).

     With regards to this federal action, HSL filed a Motion to

Dismiss for Lack of Jurisdiction or in the Alternative this Court

Should Abstain from Exercising Jurisdiction on November 30, 2018.

(Docket No. 6). The Hospital alleges that the federal Complaint

should be dismissed (1) for lack of jurisdiction because Plaintiff

“relocated to create diversity after three years of litigation in

the state forum” or (2) on grounds of forum non conveniens. Id. ¶¶

1 and 28. In the alternative, HSL also argues that the Court should

abstain from exercising jurisdiction pursuant to the Colorado

River abstention doctrine. Id. ¶¶ 25-26.
Civil No. 18-1807 (RAM)                                                            4


      In response, Plaintiff filed an Opposition to Motion to

Dismiss contending that: (1) this Court has jurisdiction because

complete diversity existed when the federal suit was filed; (2)

forum non conveniens does not apply between state and federal

courts;    and   (3)   none     of    the    abstention   doctrines,     including

Colorado River, apply to the present case. (Docket No. 10 ¶¶ 4, 8-

13; 17).

      Dr. Hernández filed his own Motion Requesting Abstention from

Exercising Jurisdiction on March 17, 2019, in which he posits that

this Court should abstain from ruling on the case pursuant to

Colorado River to avoid inconsistent determinations as well as the

repetition of efforts, time and increased costs. (Docket No. 27 at

6).   On   her   part,    Dr.      Yves     J.   Rivera-Hernández      adopted   Dr.

Hernández’s Motion by reference and joined his request for this

Court’s abstention. (Docket No. 32 ¶ 3). Likewise, HSL filed a

Response    in   Support      of     [Hernández’s]     Motion    for    Abstention.

(Docket No. 33).

      Lastly, On March 15, 2019, Plaintiff filed an Opposition to

Motion     Requesting      Abstention,           reiterating,     verbatim,      her

contention that none of the abstention doctrines are applicable to

this case. (Docket No. 35).

      At the time of this Opinion and Order, the Superior Court of

Guayama    has   not     granted       Plaintiff’s     request    for    voluntary

dismissal nor has it ruled on Dr. Hernández’s dispositive motion.
Civil No. 18-1807 (RAM)                                                               5


                            II. DISCUSSION

     A. Forum Non Conveniens

     HSL requests dismissal invoking the common law doctrine of

forum non conveniens. (Docket No. 6 at 6-8). This doctrine “permits

discretionary       dismissals    on   a   case    by   case    basis,      where    an

alternative forum is available in another nation which is fair to

the parties and substantially more convenient for them or the

courts.” Mercier v. Sheraton Intern., Inc., 981 F.2d 1345, 1349

(1st Cir. 1992) (internal quotations omitted). When applying the

forum   non    conveniens   doctrine,       “the   court      must       consider   and

reasonably     balance    all    relevant     public    and     private      interest

factors,” as listed by the Supreme Court. Standard Quimica De

Venezuela, C.A. v. Cent. Hispano Int'l, Inc., 989 F. Supp. 74, 79

(D.P.R. 1997) (1st Cir. 1996) (citations omitted). The “private

interest” factors include: (1) the relative ease of access to

sources of proof; (2) the availability of compulsory process for

unwilling witnesses; (3) the comparative trial costs; and (4) “all

other   practical      problems    that     make    trial      of    a    case   easy,

expeditious and inexpensive.” Nowak v. Tak How Investments, Ltd.,

94 F.3d 708, 719 (1st Cir. 1996) (quoting Gulf Oil Corp. v.

Gilbert, 330 U.S. 501, 508 (1947)). “Public interest” factors

include:      (1)   the   practical        administrative       difficulties         of

requiring that a busy court hear a case more fairly adjudicated

elsewhere; (2) the burden imposed on jurors called to hear a case
Civil No. 18-1807 (RAM)                                              6


that has no relation to their community; (3) the interest in having

localized controversies decided at home; and (4) the familiarity

of the court with applicable laws. See Gilbert, 330 U.S. at 508-

509, Nowak, 94 F.3d at 719-720.

     Prior to the enactment of 28 U.S.C. § 1404(a), which codified

this principal for domestic use and allows for transfer within

judicial districts of the United States, forum non conveniens

applied within the United States as well. See e.g. Gilbert, 330

U.S. 501 (1947); Norwood v. Kirkpatrick, 349 U.S. 29, 32, 75 S.

Ct. 544, 546, 99 L. Ed. 789 (1955) (“Congress, in writing s

1404(a), […] was revising as well as codifying. The harshest result

of the application of the old doctrine of forum non conveniens,

dismissal of the action, was eliminated by the provision in s

1404(a) for transfer.”).

     Following   28   U.S.C.   §   1404(a)’s   enactment, “forum   non

conveniens today applies only when the superior forum is in a

foreign country, or perhaps, under rare circumstances, a state

court or a territorial court.”     14D Charles Alan Wright and Arthur

R. Miller, Fed. Practice and Procedure Jurisdiction § 3828 (4th

ed. 2019).   All the cases cited by HSL involve foreign alternate

forums. (Docket No. 6 at 6-8). To state the obvious, the U.S.

District Court for the District of Puerto Rico is not located in

a foreign country or even a different State or territory of the

United States vis-à-vis a court of the Commonwealth of Puerto Rico.
Civil No. 18-1807 (RAM)                                               7


It is difficult, if not impossible, to envision a case where

application of forum non conveniens analysis would lead to the

conclusion that a State court is a more convenient forum for the

parties than a Federal court located in the same State or territory

of the United States.     To mention two of the private factors as an

example, the relative ease of access to sources of proof and the

ability to enforce a judgment are the same for a Court of the

Commonwealth of Puerto Rico and this Court.       Indeed, HSL has not

brought to the Court’s attention         any precedent   where a U.S.

District Court dismissed a case in favor of a state or territorial

court located in the same state or territory as the District Court.

HSL’s forum non conveniens argument lacks merit.

     B. The Colorado River Abstention Doctrine

     It is well established that the existence of a pending,

parallel action “in the state court is no bar to proceedings

concerning   the   same    matter   in   the   Federal   court   having

jurisdiction.” McClellan v. Carland, 217 U.S. 268, 282 (1910). See

e.g. Bacardi Int'l Ltd. v. V. Suarez & Co., 719 F.3d 1, 14 (1st

Cir. 2013) (holding that parallel litigation in state court is not

uncommon and will not in and of itself merit a stay in federal

court); Jimenez v. Rodriguez-Pagan, 597 F.3d 18, 27 (1st Cir.

2010)(citation omitted) (“Concurrent federal-state jurisdiction

over the same controversy does not generally lessen the federal
Civil No. 18-1807 (RAM)                                                               8


courts'    ‘virtually    unflagging       obligation      ...    to   exercise      the

jurisdiction given them.’”)

     As    an   exception    to   this    rule,      in   Colorado     River      Water

Conservation District v. U.S., the United States Supreme Court

established that in exceptional cases, “the pendency of a similar

action in state court may           merit federal abstention based on

‘considerations of wise judicial administration’                      that counsel

against duplicative lawsuits.” Jimenez, 597 F.3d at 27. (quoting

Colorado River Water Conservation Dist. v. United States, 424 U.S.

800, 817 (1976)). Therefore, “[a]bdication of the obligation to

decide cases can be justified under this doctrine only in the

exceptional circumstances where the order to the parties to repair

to the state court would clearly serve an important countervailing

interest.” Colorado River, 424 U.S. at 813. Regarding Colorado

River,    the   First   Circuit    has        cautioned   that      “[o]f   all    the

abstention      doctrines,   it   is     to    be   approached      with    the   most

caution.” Jimenez, 597 F.3d at 27.

     When determining if the Colorado River abstention doctrine

applies    to    a   case,   courts      must       conduct   the     “exceptional-

circumstances test”. See Moses H. Cone Mem'l Hosp. v. Mercury

Const. Corp., 460 U.S. 1, 16 (1983). Said test asks that a Court

entertaining the case consider the following eight (8) factors:

         (1) whether either court has assumed jurisdiction over
         a res; (2) the [geographical] inconvenience of the
         federal forum; (3) the desirability of avoiding
Civil No. 18-1807 (RAM)                                                  9


        piecemeal litigation; (4) the order in which the
        forums obtained jurisdiction; (5) whether state or
        federal law controls; (6) the adequacy of the state
        forum to protect the parties' interests; (7) the
        vexatious or contrived nature of the federal claim;
        and (8) respect for the principles underlying removal
        jurisdiction.

Rio Grande Cmty. Health Ctr. v. Rullan, 397 F.3d 56, 71–72 (1st

Cir.   2005).   No   single   factor   is   “necessarily    determinative.”

Colorado   River,    424   U.S.   at   818–19.   Instead,    “a   carefully

considered judgment taking into account both the obligation to

exercise jurisdiction and the combination of factors counseling

against that exercise is required.” Id.

       First, it is worth noting that no party has argued that the

federal and state actions are insufficiently parallel to trigger

the Colorado River doctrine.           Instead, Plaintiff specifically

asserts that her federal Complaint is not time-barred because of

her state court case. (Docket No. 1 at 1). Roman contends that the

federal litigation is not duplicative considering her pending

motion for voluntary dismissal, which she proclaims the Guayama

Court “cannot refuse.” (Docket No. 10 ¶ 7). However, Plaintiff’s

motion for voluntary dismissal has been pending before the Guayama

court since 2018 and has yet to be resolved. (Docket No. 39-5 ¶

2). Furthermore, Plaintiff does not offer any authority to support

her claim that the court must grant her motion for voluntary

dismissal prior to ruling on Dr. Hernández’s Motion to Dismiss,

especially after receiving motions in opposition to dismissal from
Civil No. 18-1807 (RAM)                                                   10


Defendants. Id.      Thus, the Court must proceed to balance the

aforementioned Colorado River abstention doctrine factors.

      From the outset, it is evident that several factors have no

impact on the case,         because they are either inapplicable or

neutral. First, there is no res in controversy. Likewise, both the

federal and Puerto Rico forums are (a) equally geographically

convenient and (b) can adequately protect the parties’ interests.

See United States v. Fairway Capital Corp., 483 F.3d 34, 43 (1st

Cir. 2007) (finding that the adequacy of the state forum is only

relevant or important “when it disfavors abstention.”). Similarly,

even though no issues of federal law are raised in the Complaint

and “no federal interest would be served by retaining jurisdiction

over the case,” Liberty Mut. Ins. Co. v. Foremost-McKesson, Inc.,

751 F.2d 475, 477 (1st Cir. 1985), given that no “complex [o]r

novel issues of local law are apparent,” no weight should be given

to   the    controlling    law    factor.   Nazario-Lugo   v.   Caribevision

Holdings, Inc., 670 F.3d 109, 118 (1st Cir. 2012). The remaining

four (4) factors however, tilt the balance in favor of abstention.

           1) Piecemeal litigation

      When analyzing this factor, “the district court must look

beyond the routine inefficiency that is the inevitable result of

parallel     proceedings     to    determine    whether    there   is   some

exceptional basis for requiring the case to proceed entirely in

the Commonwealth court.” Villa Marina Yacht Sales, Inc. v. Hatteras
Civil No. 18-1807 (RAM)                                                 11


Yachts, 947 F.2d 529, 535 (1st Cir. 1991). In other words, concerns

regarding piecemeal litigation “should focus on the implications

and practical effects of litigating suits deriving from the same

transaction in two separate fora.” Gonzalez v. Cruz, 926 F.2d 1,

4   (1st    Cir.   1991).   Here,   the   Guayama   court   is   currently

entertaining “an issue of state law which could moot or otherwise

inform the federal litigation.” Currie v. Grp. Ins. Comm'n, 290

F.3d 1, 3 (1st Cir. 2002). (Docket No. 39-4). See also Interstate

Material Corp. v. City of Chicago, 847 F.2d 1285, 1289 (7th Cir.

1988) (staying a case pursuant to Colorado River because the claims

in the federal suit could be mooted by a prior pending state

litigation.)

     Specifically, Dr. Hernández posits that all claims against

him are time-barred. (Docket No. 39-4, 1-2). Plaintiff explicitly

states that her current federal lawsuit is not time-barred because

of her prior state court case. (Docket No. 1 at 1). Given that

Plaintiff’s federal complaint is predicated on the existence of a

state court claim whose timeliness is currently being questioned

in the state forum, the Court finds that there are exceptional

conditions that favor avoiding piecemeal legislation in this case.

           2) The order in which the forums obtained jurisdiction

     The First Circuit has characterized the label of this factor

as “a misnomer” because, the strict order in which courts obtain

jurisdiction is less important than the relative progress of the
Civil No. 18-1807 (RAM)                                                12


suits. See Jimenez, 597 F.3d at 30 (quoting Gonzalez, 926 F.2d at

4). Therefore, determining “the order in which jurisdiction was

taken is not a mechanical concept automatically favoring the party

who files first, but rather a concept that favors the case that is

the more advanced at the time the Colorado River balancing is being

done.” Elmendorf Grafica, Inc. v. D.S. Am. (E.), Inc., 48 F.3d 46,

52 (1st Cir. 1995).

     In this case, the parties disagree regarding how much progress

occurred in the pending state court litigation. HSL claims that

during the three years of litigation, it had to repeatedly move

the Guayama Court to order Plaintiff to secure an expert and that

Plaintiff continuously requested extensions of time and took more

than a year to respond to discovery requests. (Docket No. 6 ¶ 5-

13). Dr. Hernández repeats that the parties have been litigating

the state-court case for four (4) years. (Docket No. 27 at 6). On

her part, Plaintiff asserts that there has been no discovery nor

status conferences since the filing of their Amended Complaint.

(Docket No. 35 ¶ 3). It is worth noting that neither party has

proved their allegations regarding the relative progress of the

state   court   litigation   with   affidavits.   Although   the   parties

disagree as to the relative progress of the state court litigation,

it is undeniable that the Puerto Rico forum acquired jurisdiction

more than three (3) years before this District. It also appears

that at least some discovery has occurred in the state litigation.
Civil No. 18-1807 (RAM)                                              13


(Docket Nos. 6 and 35). In the federal litigation, a review of the

Docket shows that no hearings have been scheduled nor has any

discovery been conducted. Thus, said three-year gap, coupled with

even limited discovery, evinces that the state court litigation

has more relative progress, which in turn weighs against the

exercise   of   federal   jurisdiction.   Moreover,   although   several

Circuit Courts have found that “the filing of a second lawsuit by

the same plaintiff” favors abstention, the First Circuit examines

this “in the light of the motivation of the plaintiff in filing

the second suit,” which is discussed below. Gonzalez, 926 F.2d at

4 (citing American Int'l Underwriters v. Continental Ins. Co., 843

F.2d 1253 (9th Cir. 1988); LaDuke v. Burlington Northern R.R.

Co., 879 F.2d 1556 (7th Cir. 1989); Interstate Material Corp. v.

City of Chicago, 847 F.2d 1285 (7th Cir. 1988); Telesco v. Fuel

and Masons, 765 F.2d 356 (2d Cir. 1985)).

       3) The vexatious or contrived nature of the federal claim

     This factor requires that the Court scrutinize a plaintiff’s

motive for filing a second federal claim. Specifically, it is

intended to prevent forum shopping on behalf of a plaintiff who

“rushes to the federal courthouse solely in reaction to its failure

in the state court, and in the hopes of obtaining a more favorable

determination.” Valle-Arce v. Puerto Rico Ports Auth., 585 F. Supp.

2d 246, 253 (D.P.R. 2008) (citing Malave v. Centro Cardiovascular
Civil No. 18-1807 (RAM)                                         14


de Puerto Rico y Del Caribe, 485 F. Supp. 2d 6, 9-10 (D.P.R.

2007)).

     Here, Plaintiff filed her federal Complaint only once the

conditions for diversity jurisdiction were created, years after

her state lawsuit began. Moreover, Plaintiff continued to litigate

in the Guayama court even after she was no longer residing in

Puerto Rico. See Villa Marina Yacht Sales, 947 F.2d at 534 (“Villa

Marina initially chose the Commonwealth forum in which to file

claims […] showing no concern for the lack of jury trial, right to

appeal or limitation of qualified counsel.”). Perhaps, the best

indication that Plaintiff’s federal Complaint is contrived and an

attempt to forum shop is Roman’s own admission. When responding to

HLS’ claim that Plaintiff was forum shopping, she retorted:

     Generally, forum shopping means filing an action in a
     location that a plaintiff considers advantageous. Sequa
     Corp. v. Aetna Casualty & Surety Co., 1990 Del. Super.
     LEXIS 303 (Del. Super. Ct. Mar. 16, 1990). Did Plaintiff
     considered [sic] this federal forum advantageous when
     she filed this action on Oct. 26, 2018? Of course, she
     did!

(Docket No. 10 ¶ 6) (emphasis added).

     Additionally, much less dramatic cases than the one pending

before the Court have been characterized as both vexatious and

contrived. In Interstate Material Corp. v. City of Chicago, the

Seventh Circuit found that    a   federal suit was vexatious and

contrived because it was filed within seven months of the state

claim and sought substantially the same relief from the same
Civil No. 18-1807 (RAM)                                                      15


parties, with no justification as to why all claims and parties

could not be part of one suit. See Interstate Material Corp.,847

F.2d at 1289. Hence, there are sufficient grounds to find that

Roman’s substantially similar federal Complaint filed three years

after her state complaint without any justification is contrived.

        4) Principles underlying removal jurisdiction

     The   removal     statute,   28    U.S.C.   §   1441,     “reflect[s]   a

Congressional intent that a plaintiff should not be permitted to

alter the forum that it selects to litigate its claim against a

particular defendant.” American Int'l Underwriters, 843 F.2d at

1261. Allowing a plaintiff who initiates an action in state court,

to subsequently present the same claim in federal court when

“events in the state court have taken an unfavorable turn,” is

analogous to validating removal by a plaintiff. See Villa Marina

Yacht Sales, Inc. v. Hatteras Yachts, 762 F. Supp. 1007, 1010

(D.P.R. 1991), aff'd, 947 F.2d 529 (1st Cir. 1991). See also Spark

Energy Gas, LP v. Toxikon Corp., 864 F. Supp. 2d 210, 221 (D. Mass.

2012) (finding that the factor regarding respect for removal

principals “weighs in favor of abstention when the same plaintiff

attempts to litigate the same issues in both forums.”) By filing

a parallel complaint with the same issues in federal court, three

years   after   her    state   court   complaint,    Roman     is   essentially

circumventing    the    principles     underlying    removal    jurisdiction.

Thus, this factor also favors abstention.
Civil No. 18-1807 (RAM)                                                       16


                                  III. CONCLUSION

    Although half of the Colorado River factors were neutral or

inapplicable, as discussed above, an analysis of the remaining

four (4) factors leads the Court to conclude that this is an

extraordinary case that warrants abstention under this doctrine.

Therefore, HSL’s Motion to Dismiss at Docket No. 6 is GRANTED in

part and DENIED in part and Dr. Hernández’s Motion Requesting

Abstention    from   Exercising    Jurisdiction     at   Docket   No.    27   is

GRANTED.     Plaintiff’s   Complaint    is   hereby      dismissed      without

prejudice. Judgment shall be entered accordingly.

    IT IS SO ORDERED.

    In San Juan, Puerto Rico this 3rd day of March 2020.

                                    S/ RAÚL M. ARIAS-MARXUACH
                                    United States District Judge
